Citation Nr: 0606940	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-14 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for pulmonary fibrosis 
for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1987.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied the 
benefits sought on appeal.  The appellant, the veteran's 
surviving spouse, perfected an appeal of that decision.


FINDINGS OF FACT

1.  The veteran died in March 2002 due to pulmonary fibrosis.

2.  The preponderance of the probative evidence shows that 
the veteran's pulmonary fibrosis is not related to an in-
service disease or injury, including Agent Orange exposure.

3.  At the time of his death service connection had been 
established for arthritis of the right knee, rated as 
30 percent disabling; and chronic disc disease at L5-S1, 
rated as 20 percent disabling, neither one of which caused or 
materially contributed to cause the veteran's death.


CONCLUSIONS OF LAW

1.  Pulmonary fibrosis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Service Connection

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2005).

The death certificate shows that the veteran died in March 
2002 due to pulmonary fibrosis, with no other disabilities 
listed as contributing to his death.  At the time of his 
death he had a claim pending at the RO for service connection 
for pulmonary fibrosis.  In his claim for service connection 
he contended that the pulmonary fibrosis was caused by his 
exposure to Agent Orange while serving in Vietnam.  

Subsequent to his death the appellant claimed entitlement to 
DIC and accrued benefits based on the evidence in file at the 
time of his death.  In her claim she asserted that the cause 
of his death, pulmonary fibrosis, was related to 
granulomatous changes in the lungs as shown by X-ray while in 
service or, as an alternative, Agent Orange exposure.  She 
contended that he had pulmonary fibrosis since he was in 
service, but that the disease was misdiagnosed.  As lay 
persons, however, the statements of the veteran and the 
appellant are not probative of a nexus between the pulmonary 
fibrosis and any incident of military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is 
not competent to provide evidence that requires medical 
knowledge).

In order to establish service connection for pulmonary 
fibrosis, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The medical evidence shows that the veteran had pulmonary 
fibrosis, which caused his death in March 2002.  The evidence 
also shows that an X-ray study in March 1987 revealed changes 
compatible with old granulomatous disease, and that he served 
in Vietnam and is presumed to have been exposed to Agent 
Orange.  The appellant's claim is, therefore, supported by 
medical evidence of a current diagnosis of disability, and 
evidence of in-service disease or injury.  For the reasons 
shown below, however, the Board finds that the pulmonary 
fibrosis is not related to the in-service disease or injury, 
including Agent Orange exposure.  Hickson, 12 Vet. 
App. at 253.

Although X-ray studies in February 1975, February 1977, and 
March 1987 showed changes compatible with old granulomatous 
disease, the service medical records are silent for any 
complaints or clinical findings related to any pulmonary 
disease.  The veteran complained of chest pain with a 
productive cough in August 1967, but those complaints did not 
result in the diagnosis of a pulmonary disorder.  The 
radiologist who reviewed the February 1975 X-ray determined 
that the findings were within normal limits.  When examined 
on separation from service in March 1987, and on multiple 
prior examinations, the lungs were found to be normal.  An X-
ray study in September 1987 revealed small calcifications in 
the hilar regions and left mid-lung field, but the radiograph 
was interpreted as negative for a pulmonary disability.

Although the appellant has asserted that the veteran had 
chronic pulmonary problems since his separation from service, 
she did not know him until some years after his separation 
from service and has no first-hand knowledge as to any 
symptoms he might have then demonstrated.  Her statements are 
not probative, therefore, of when his symptoms began.  See 
Layno v. Brown, 6 Vet. App. 465, 471 (1994) (in order to be 
competent, the individual must have personal knowledge, 
derived from her own senses, of what is being attested).  In 
a January 2002 statement the veteran reported that he began 
experiencing a dry throat with frequent coughing and throat 
clearing in 1990, which he attributed to allergies.  He did 
not report having had any pulmonary problems prior to 1999.

There is no medical evidence of the veteran having any 
pulmonary disease until February 1999, when his symptoms were 
diagnosed as pneumonia.  He was treated for allergic rhinitis 
in April 1996, and in November 1997 reported a life-long 
history of chronic sinus problems due to seasonal allergies.  
He was apparently treated for pneumonia four times from 1999 
to 2001.  He was referred to a pulmonologist in February 2001 
due to complaints of shortness of breath.  A computerized 
tomography (CT) scan of the lungs in March 2001 and a lung 
biopsy in April 2001 confirmed the diagnosis of pulmonary 
fibrosis.

The report of a pulmonary consultation in July 2001 indicates 
that the veteran had a six-month history of increasing 
shortness of breath, and a review of old X-rays revealed 
findings of pulmonary fibrosis as early as 1999.  In an 
August 2001 report the veteran's treating physician noted a 
two-year history of the disease.  The physician determined 
that the disease was terminal, and on referral to a hospice 
found that the pulmonary fibrosis was idiopathic in nature.  
When evaluated by the hospice in August 2001, the veteran 
reported a six-year history of pulmonary problems.

The appellant presented treatise evidence pertaining to the 
causes of interstitial pulmonary fibrosis.  The treatises 
show that the disorder may be caused by occupational and 
environmental exposures, including asbestos, metal dusts, and 
some organic substances; sarcoidosis; drugs; connective 
tissue or collagen diseases; or genetic/familial factors.  
When all known causes of the disease have been ruled out, the 
disease is characterized as "idiopathic," which means that 
it is of unknown origin.  The appellant also presented a 
treatise showing that granulomas may resulted in peripheral 
fibrosis of cells in the lungs, resulting in scarring.  None 
of the treatises indicates that interstitial pulmonary 
fibrosis is caused by granulomatous disease.

The appellant submitted a March 2003 report from K. Vargas, 
M.D., the veteran's hospice physician, regarding the claimed 
nexus to military service.  Dr. Vargas stated that pulmonary 
fibrosis is most often of undetermined etiology.  He 
indicated that he had been informed that X-rays in 1987 had 
shown some granulomatous changes, and provided the opinion 
that the granulomatous changes were not consistent with 
pulmonary fibrosis because pulmonary fibrosis has a different 
radiographic appearance.  He also stated that pulmonary 
granulomata were very common in that part of the country 
(Tennessee) and were almost endemic.

The probative medical evidence indicates that the pulmonary 
fibrosis, which caused the veteran's death, is not related to 
an in-service injury.  His physician characterized the 
pulmonary fibrosis as "idiopathic," meaning that the cause 
is unknown.  Dr. Vargas provided the opinion that the 
pulmonary fibrosis is not related to the granulomatous 
changes documented during service.  There is no medical 
evidence to the contrary.  For these reasons the Board finds 
that the criteria for a grant of service connection for 
pulmonary fibrosis based on in-service incurrence are not 
met.

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  
Pulmonary fibrosis is not listed as one of the diseases to 
which the presumption of service connection applies for 
Vietnam veterans.  For this reason service connection for the 
pulmonary fibrosis cannot be established based on the 
presumptive provisions pertaining to veterans who have been 
exposed to Agent Orange.

The United States Court of Appeals for the Federal Circuit 
has held, however, that the statute does not preclude a 
veteran from establishing service connection based on Agent 
Orange exposure with proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Dr. Vargas 
also stated in his report that based on the fact that the 
veteran's respiratory symptoms began in 1990, he could have 
had the early stages of pulmonary fibrosis in the late 1980s 
and that the pulmonary fibrosis could have been due to 
environmental exposure during service.  He further stated, 
however, that it would not be possible to determine that fact 
for sure.

A medical opinion that is phrased in terms of "could have 
been" is too speculative to be probative of a nexus to an 
in-service injury, because such a finding entails the 
contrary conclusion that the disability "could not have 
been" due to service.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  In accordance with section 3 of the Agent Orange 
Act of 1991, Pub. L. 102-4, 105 Stat. 11 (Feb. 6, 1991), the 
Secretary has determined that there is no positive 
association between herbicide exposure and the development 
of any respiratory disorder other than respiratory cancer.  
This means that the available studies analyzed by the 
National Academy of Sciences were mutually consistent in not 
showing a positive association between exposure to 
herbicides and the development of other respiratory 
disorders.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630, 27, 639 (May 
20, 2003).  For these reasons the Board finds that the 
preponderance of the probative medical evidence shows that 
the veteran's pulmonary fibrosis is not related to exposure 
to Agent Orange.

At the time of the veteran's death in March 2002, service 
connection had been established for arthritis of the right 
knee, rated as 30 percent disabling, and chronic disc disease 
at L5-S1, rated as 20 percent disabling.  None of the 
evidence indicates that either musculoskeletal disability 
caused or materially contributed to cause the veteran's 
death, nor does the appellant so claim.

In summary, the evidence shows that the veteran had pulmonary 
fibrosis, which caused his death in March 2002.  The 
preponderance of the probative evidence indicates, however, 
that the pulmonary fibrosis is not related to an in-service 
disease or injury, including Agent Orange exposure.  For 
these reasons the Board finds that the criteria for a grant 
of service connection are not met, and that the preponderance 
of the evidence is against the appellant's claim.  See Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001) (the 
benefit of the doubt rule in 38 U.S.C.A. § 5107(b) is not 
applicable if the Board has found that the preponderance of 
the evidence is against the claim).


Development of the Claim

Regarding VA's duty to inform the appellant of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish entitlement to 
service connection for the cause of the veteran's death in 
October 2003 and July 2005.  In those notices the RO also 
informed her of the information and evidence that she was 
required to submit, including any evidence in her possession, 
and the evidence that the RO would obtain on her behalf.  VA 
was not required to inform her of the evidence needed to 
substantiate her claim for accrued benefits because 
adjudication of that claim was limited to the evidence of 
record at the time of the veteran's death.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
appellant of the evidence she was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
her claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

Although the notices were sent following the May 2002 
decision, the appellant has had more than two years following 
the initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  She responded to the notices 
by stating that she had no additional evidence to submit.  
Following issuance of the notices the RO received additional 
evidence and re-adjudicated the substantive merits of her 
claim in multiple supplemental statements of the case.  In 
re-adjudicating the claim the RO considered all the evidence 
of record and applied the benefit-of-the-doubt standard of 
proof.  In resolving her appeal the Board considered all the 
evidence now of record on a de novo basis, and applied the 
same standard of proof.  The Board finds, therefore, that the 
delay in issuing the section 5103(a) notice, or any defect in 
the notice, was not prejudicial to the appellant because it 
did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005), 
motion for review en banc denied (May 27, 2005) (an error in 
the adjudicative process is not prejudicial unless it affects 
the essential fairness of the adjudication).  

Regarding the duty to assist the appellant in obtaining 
evidence in support of her claim, the RO has obtained the 
veteran's service medical records and the private treatment 
records he had identified.  The appellant submitted 
additional private treatment records, treatises, and a 
medical opinion in support of her claim.

The RO has not obtained a medical opinion regarding the 
claimed nexus between pulmonary fibrosis and the pulmonary 
radiographic findings documented during service.  The 
appellant has, however, submitted a probative medical opinion 
regarding that issue.  For that reason the Board finds that 
the evidence of record is sufficient to determine the merits 
of the appellant's appeal, and that an additional medical 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c) (2005).

The appellant has not indicated the existence of any other 
evidence that is relevant to her appeal, and stated that she 
had no additional evidence to submit.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of her claim and that no reasonable possibility exists 
that any further assistance would aid her in substantiating 
her claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2005).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim of entitlement to service connection for pulmonary 
fibrosis for accrued benefit purposes is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


